ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6553



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DION THOMAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-00-176-F; CA-04-864-F)


Submitted:   February 24, 2006             Decided:   March 14, 2006


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dion Thomas, Appellant Pro Se. Thomas B. Murphy, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dion Thomas appeals the district court’s order denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).               We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   on    the   reasoning   of   the     district   court.   See   United

States v. Thomas, No. CA-04-864-F (E.D.N.C. Dec. 27, 2004).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      - 2 -